DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of claim 1 and similar independent claims 27 and 31 with references Yenni and Rexach, Applicant argues that nothing in cited portions para. [0090] and [0091] of Yenni including the disclosure a “live” chat represent logic to determine what request is being requested, logic for verifying a request with a requester, and further that Yenni’s live chat does not include a wave file or voice synthesizer, and as such argues that Yenni fails to disclose limitations “logic for processing the request to determine what request is being requested “, “logic for verifying the request with the requester” and “one of a plurality of wave files and a voice synthesizer” (Amendment, pg. 6, third para. – pg. 7, second para.; pg. 8, fourth para. – pg. 10, third para.). Examiner respectfully disagrees as Yenni discloses a patron/requester activating a patron call device 173 to indicate service is required (para. [0090]) where the system requires a confirmation from the patron/requester to determine if the request is a real request or a prank request (para. [0091]; para. [0103]), corresponding to “logic for processing the request to determine what request is being requested”. Yenni also discloses the restroom convenience center receiving a voice logic for verifying the request with the requester”. Yenni further discloses the restroom convenience center receiving voice input via recording the patron providing voice message (i.e. a recording of wave files) as an alternative to a live chat (para. [0090]), and as a result, a teaching of limitation “one of a plurality of wave files and a voice synthesizer”.
  Applicant further argues that Yenni fails to disclose a proximity sensor for determining a person is standing in close proximity to the communications gateway (Amendment, pg. 7, third para.). Examiner respectfully disagrees because Yenni discloses an information source 111 that may be a sensor 112 that is used as a motion or presence detection sensor 150 to detect when a valid user/target enters a detection zone (fig. 1, elements 111,173; para. [0044]; para. [0048]; para. [0065]; para. [0073]; para. [0077]; para. [0105]), corresponding to limitation “wherein the communications gateway further comprises a proximity sensor for determining a person is standing in close proximity to the communications gateway”.
 Applicant also argues that the cited portions of Yenni does not suggest or teach scanning for a request or selecting a stored request, and that Applicant does not understand what “confirmation as involving comparison with initial/stored request” refers to as the request is a live chat, and as such argues that Yenni does not disclose/suggest the limitations recited in claim 17 i.e. “logic for scanning the request and for selecting a stored request that closest aligns to the request”, and further that the  (Amendment, pg. 7, fourth para. – pg. 8, second para.). Examiner respectfully disagrees because Yenni clearly describes the patron/requester activating patron call device 173 by providing a voice input such as via recording a patron voice message as an alternative to a live chat with an operator (para. [0090]). Yenni further discloses the also patron call device 173 providing a confirmation aspect where the patron/requester confirms the activation (para. [0091]), i.e. a suggestion of providing a voice input such as via recording as well as determining whether the request corresponds to a real or prank request (para. [0103]), corresponding to at least a suggestion of analyzing/scanning the request to determine/select a stored request that closely aligns/corresponds to the patron request. Also, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to try to implement “logic for scanning the request and for selecting a stored request that closest aligns to the request” i.e. analyzing the request and comparing the analyzed request to a corresponding stored request with the suggestion/motivation of determining whether the 
Applicant further argues that nowhere in Yenni is there a confirmation of the user’s voice message/request via a subsequent input, and as such Yenni fails to disclose or suggest “logic for verifying that the stored request is what the requester requested” as required by Claim 18 (Amendment, pg. 8, third para.). Examiner respectfully disagrees because Yenni describes the patron/requester activating patron call device 173 by providing a voice input such as via recording a patron voice message as an alternative to a live chat with an operator (para. [0090]). Yenni further discloses the patron call device 173 providing a confirmation aspect where the patron/requester confirms the activation (para. [0091]), i.e. a suggestion of providing a voice input such as via recording as well as also determining whether the request corresponds to a real or prank request (para. [0103]), corresponding to at least a suggestion of “logic for verifying that the stored request is what the requester requested” since  the determination that the user request corresponds to a real request would suggest a match/verification of the patron request with what the system regards as a real request.

Response to Amendment
The prior objection to claim 1 (8/7/2020) is hereby withdrawn in light of amendments to the claim

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Claim 9 recites “wherein the communications gateway further comprises a proximity sensor for determining a person is standing in close proximity to the communications gateway”. There is no support for this limitations in Applicant’s original disclosure. Applicant’s Original specification describes determining a requesting person’s proximity to the communications gateway 104 or determining that a person is located proximate to the gateway or (para. [0026]; para. [0033]), but does not disclose “determining a person is standing in close proximity to the communications gateway”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1, 2, 4-7, 9-11, 13, 15-18, 22, 23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yenni et al US PGPUB 2009/0119142 A1 (“Yenni” - IDS) in view of Rexach et al US PGPUB 2019/0087510 A1 (“Rexach”)
         Per Claim 1, Yenni discloses a restroom monitoring system comprising: 
            a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
            the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);      

          logic for processing the request to determine what request is being requested (para. [0090]-[0091]; the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103]);
          logic for verifying the request with the requester (para. [0090]-[0091]; para. [0103]); and 
          one of a plurality of wave files and a voice synthesizer (para. [0090]-[0091], voice recording of request and response to request in chat as implying user of files and synthesizer);  and
          one or more dispensers located in the restroom (para. [0044]).
          the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway (para. [0044]; para. [0063])
            Yenni does not explicitly disclose the system having a virtual assistant or the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request
            However, these features are taught by Rexach:
            system having a virtual assistant (para. [0042])
            the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request (para. [0071]; para. [0119]);

         Per Claim 2, Yenni in view of Rexach discloses the system of claim 1
               Yenni discloses a master station comprising communication circuitry for receiving signals from and providing signals to the communications gateway (fig. 1; para. [0044]; para. [0080]; para. [0093]-[0094]; para. [0150]).
         Per Claim 4, Yenni in view of Rexach discloses the system of claim 2 
               Rexach discloses logic for providing one or more signals to a remote terminal, wherein the remote terminal provides instructions to complete a request (para. [0050]; para. [0052]; para. [0074]; para. [0090]; para. [0143]).
           Per Claim 5, Yenni in view of Rexach discloses the system of claim 1 
                  Yenni discloses a people counter for determining whether a person has entered the room (para. [0021]; para. [0081]).
           Per Claim 6, Yenni in view of Rexach discloses the system of claim 5 
                Yenni discloses wherein the people counter includes communications circuitry for detecting a unique identifier identifying a person (para. [0081]; para. [0103]; para. [0122]).           
          Per Claim 7, Yenni in view of Rexach discloses the system of claim 6 
                Yenni discloses wherein the unique identifier is a badge (para. [0103]).
Claim 9, Yenni in view of Rexach discloses the system of claim 1 
               Yenni discloses wherein the communications gateway further comprises a proximity sensor for determining a person is standing in close proximity to the communications gateway (fig. 1; fig. 2; The information source 111 may be, for example, a sensor 112 or a…, para. [0044]; para. [0048]; para. [0065]; examples of the sensors 112 that may be used with the present invention, one type of the sensor 112 that may be used is a motion or presence detection sensor 150…Typically this type of sensor provides a "state" indication, i.e. a target within the detection zone…The presence sensor 150 operates to detect when a valid target (user) enters a detection zone…, para. [0073]; para. [0077]; para. [0105]).
           Per Claim 10, Yenni in view of Rexach discloses the system of claim 1 
                Yenni discloses wherein the communications gateway further comprises a display (para. [0090]-[0091]; para. [0095]).
           Per Claim 11, Yenni in view of Rexach discloses the system of claim 1 
                Yenni discloses a soap dispenser (para. [0044]).
         Per Claim 13, Yenni in view of Rexach discloses the system of claim 1 f
              Yenni discloses a hand sanitizer dispenser (para. [0044]).        
         Per Claim 15, Yenni in view of Rexach discloses the system of claim 1 
              Rexach discloses logic for detecting a wake up word and for receiving a request (para. [0071]; para. [0119]).
          Per Claim 16, Yenni in view of Rexach discloses the system of claim 15 
                Yenni discloses wherein the request is one of a maintenance request, a cleaning request and a product refill request (para. [0090]).
Claim 17, Yenni in view of Rexach discloses the system of claim 15 
                 Yenni in view of Rexach does not explicitly disclose logic for scanning the request and for selecting a stored request that closest aligns to the request
                 However, this feature is suggested by Yenni’s disclosure of accepting user voice messages/requests and confirming the user’s voice messages/request via the user providing a subsequent input and distinguishing between real and prank requests (para. [0090]-[0091]; As described above, the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103], confirmation and identifying real user requests as involving comparison with initial/stored requests and scanning and selecting stored request that closest aligns to the request)
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement with the system of Yenni in arriving at the “logic for scanning the request and for selecting a stored request that closest aligns to the request”, with the suggestion/motivation of preventing prank requests/calls.
          Per Claim 18, Yenni in view of Rexach discloses the system of claim 15 
             Yenni in view of Rexach does not explicitly disclose logic for verifying that the stored request is what the requester requested.
             However, this feature is suggested by Yenni’s disclosure of accepting user voice messages/requests and confirming the user’s voice messages/request via the user providing a subsequent input and distinguishing between real and prank requests (para. [0090]-[0091]; As described above, the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, confirmation and identifying real user requests as involving comparison with initial/stored request and matching/verifying the patron request with what the system regards as a real request)
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement with the system of Yenni in arriving at the “logic for verifying that the stored request is what the requester requested”, with the suggestion/motivation of preventing prank requests/calls.
           Per Claim 22, Yenni in view of Rexach discloses the system of claim 1 
                Yenni discloses logic for comparing the request with automated data electronically collected from a dispenser (para. [0121]; para. [0135]; para. [0137]).
         Per Claim 23, Yenni in view of Rexach discloses the system of claim 1 
              Yenni discloses logic for determining whether a sound is indicative of vandalism (para. [0092]; para. [0106]).
          Per Claim 27, Yenni discloses a restroom monitoring system comprising: 
            a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
            the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);

          logic for verifying the request with the requester (para. [0090]-[0091]; para. [0103]); and 
          one of a plurality of wave files and a voice synthesizer (para. [0090]-[0091], voice recording of request and response to request in chat as implying use of one of wave files and synthesizer);   
          one or more dispensers located in the restroom (para. [0044]).
          the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway (para. [0044]; para. [0046]; para. [0051]);
          a master station containing communications circuitry for receiving one or more requests from the communications gateway (fig. 1; para. [0080]; para. [0093]-[0094]; para. [0150]);
            Yenni does not explicitly disclose the system having a virtual assistant or the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request
            However, these features are taught by Rexach:
            system having a virtual assistant (para. [0042])

            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rexach with the system of Yenni in arriving at the “system having a virtual assistant” and “the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request”, because such combination would have resulted in improving the operation of bathroom appliances (Rexach, para. [0042]-[0043]).         
       Per Claim 31, Yenni discloses a restroom monitoring system comprising: 
           a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
          the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);
         the communications gateway containing logic for processing the request to determine what request is being requested (para. [0090]-[0091]; the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103]);

        one of a plurality of wave files and a voice synthesizer (para. [0090]-[0091], voice recording of request and response to request in chat as implying use of one of wave files and synthesizer);  
        a master station having a processor, memory, a display and communications circuitry (fig. 1; para. [0080]; para. [0093]-[0094]; para. [0150]); and
        one or more remote terminals for receiving instructions to perform one of maintenance, refilling products or cleaning (para. [0050]; para. [0052]; para. [0090]);
        Yenni does not explicitly disclose the system having a virtual assistant or the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request
          However, these features are taught by Rexach:
          system having a virtual assistant (para. [0042])
          the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request (para. [0071]; para. [0119]);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rexach with the system of Yenni in arriving at the “system having a virtual assistant” and “the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a request”, because such combination would have resulted in improving the operation of bathroom appliances (Rexach, para. [0042]-[0043]).         

2.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni in view of Rexach as applied to claim 1 above, and further in view of Becker et al US PGPUB 2017/0372589 A1 (“Becker” - IDS)
         Per Claim 14, Yenni in view of Rexach discloses the system of claim 1 
           Yenni in view of Rexach does not explicitly disclose logic for providing a greeting to inform a user of the virtual assistant.
           However, this feature is taught by Becker (para. [0010])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Becker with the system of Yenni in view of Rexach in arriving at the “logic for providing a greeting to inform a user of the virtual assistant”, because such combination would have resulted in catching the user’s attention to the virtual assistant (Becker, para. [0005]).         

3.     Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni in view of Rexach as applied to Claim 5 above, and further in view of Garner US 10,547,498 B1 (“Garner”) 
          Per Claim 24, Yenni in view of Rexach discloses the system of claim 1 
               Yenni in view of Rexach does not explicitly disclose logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom
Garner that discloses logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom (col. 6, ln 47-63, alerting as suggesting sound)
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the sound indicative of dispenses with alert indicative of dispenses as described in Garner in arriving at the “logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom”, because such combination would have resulted in the predictable result of identifying potential circumstances that may require the attention of a user (Garner, col. 6, ln 47-63).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658